DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017154850 to Shogo et al. hereinafter “Shogo”.  A machine translation of Shogo is included with this action.  

Shogo is directed to dental mill blank and methods for producing the same (page 3, para 2).  In discussing the prior art Shogo teaches that the prior art discloses two different methods for producing the dental mill blanks.  The first is mixing the composite resin and inorganic fillers and then casting into a mold followed by curing.  The second is a molded article comprising an inorganic filler is impregnated with a polymerizable composition.  See page 3, para 6 – 7.  

Regarding claim 1, Shogo teaches a method for producing a dental mill blank by contacting a polymerizable monomer composition and a molded article (A) of an inorganic filler (page 4, para 2).  Shogo teaches an exhaustive list of inorganic particles (a) which may comprise the inorganic filler (page 4, para 7 to page 5, para 1).  

The inorganic fillers used by Shogo are listed in the following table.  

Claim lim.
Inorganic filler
Particle size (microns)
Citation
Use amount





Inorg. Filler (B)
Submicron Filler (a1)
0.05 to 5.0
Pg. 6
>80% Pg. 6
Inorg. Filler (A)
Inorg. Ultrafine part. (a2)
>1nm (0.001um) to 0.10 um
Pg. 7
<60 % Pg. 7
Aggregate part.
Aggregate part. (a3)
1 - 20
Pg. 7
>90% Pg. 7



Applicant’s inorganic filler (B) corresponds to Shogo’ submicron filler (a1), applicant’s inorganic filler (A) to inorganic ultrafine particles (a2) and applicant’s aggregate particles to aggregate particles (a3).  Shogo discloses that the inorganic filler may comprises two or more inorganic particles (a).  Therefore, it would have been obvious to one of ordinary skill in the art to use combinations of inorganic fillers (a1), (a2) and (a3) as these are directly taught for use in a dental mill blank composition.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."  MPEP 2144.05

As to claim 2, the Examiner takes the position that the aggregate filler (a3) of Shogo will form an island component (a discontinuous region) in the cure mill blank if observed under a microscope as it overlaps the size range claimed.  

Regarding claims 3 – 5 and 8 - 9, with regard to applicant’s limitations regarding the area fraction of islands, sea component ratio, island component ratio, mass ratio of inorganic filler and content of the aggregate, since the prior art is silent as to these limitations, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Shogo teaches that the use amount of (a1) is >80%, (a2) is 60% and (a3) is >90%, the Examiner asserts that the concentration of the inorganic fillers and polymer used are art recognized result-effective variables.  Thus it would be obvious in the optimization process to adjust the levels of (a1 – a3) and polymer to achieve the properties desired.  The Applicant does not show any unusual and/or unexpected results for the limitations stated.  Note that the prior art provides the same effect desired by the applicant, the formation of a dental mill blank.  

As to claims 6 – 7, Shogo discloses that the content of the inorganic filler in the mill blank is preferably 70% or more (page 10, para 6), therefore the polymer level is 30% or less.  

Regarding claims 10 – 11, Shogo discloses that the shaped body (A) is made by press molding the inorganic filler(s).  The inorganic filler(s) are filled in a press mold (die) and pressurized by a uniaxial press using an upper and lower punch at a constant pressure (page 14, para 4).  Cold isostatic pressing is taught by Shogo (page 14, para 4).  The molded dental mill blank is then impregnated with polymer composition (page 15, para 5 to page 16, para 1).  

As to claim 12, Shogo is silent as to an example using this method of producing the dental mill blank.  However, Shogo teaches in the review of the prior art that a method of manufacturing the mill blank is to combine the resin and inorganic fillers into a uniform pasted prior to pouring into a mold and polymerization (page 3, para 6).  Therefore, it would have been obvious to use this manufacturing procedure for the dental mill blank as it is taught as prior art by Shogo.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										9/27/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759